PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/545,453
Filing Date: 21 Jul 2017
Appellant(s): CONSTRUCTION RESEARCH & TECHNOLOGY GMBH



__________________
Salvatore A. Sidoti (43,921)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021. It is noted wherein portions of the appeal brief have been corrected on 02/10/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

35 U.S.C. § 103 over Wegert

Appellant Argues:
“The Office Action rejects claims 1-3, 11-13, 15, and 20 as allegedly obvious over Wegert…
Regarding the rejection of claims 1 and 20…it is not a simple matter of routine optimization to achieve a fiber-reinforced thin-walled pipe having a wall thickness of said pipe is from about 2 inches to about 11 inches …The Office has not met its burden to demonstrate on that record that wall thickness is a result-effective variable that can be optimized by routine experimentation…
Reliance on a routine optimization argument is not appropriate…Specifically, (1) the cited prior art does not disclose any relationship between pipe wall thickness and any desired result, (2) the cited prior art does not recognize any result that is specifically affected by the pipe wall thickness, and (3) the prior art does not disclose or suggest why a person of skill in the art would alter the pipe wall thickness to arrive at the presently claimed wall thickness…
Wegert is directed to increasing pipe strength…is not concerned whatsoever with modifying pipe thickness to achieve any result based on modification of pipe wall thickness…it is improper to allege that the pipe wall thickness may be optimized through routine experimentation…the current rejection is based on improper hindsight reconstruction”
See Appeal Brief Pages 9-12

The Examiner respectfully disagrees for two reasons. First, the Appellant’s arguments appear to view Wegert in a vacuum and expected an explicit disclosure of a wall thickness without consideration of one of ordinary skill in the art. However, one of ordinary skill in the art would have recognized pipe wall thickness to be a result-effective variable since pipes require at least a diameter and wall thickness. Further, one of ordinary skill in the art would have been motivated to have modified the wall thickness of a pipe for the advantage of increased strength suitable for its application by increasing the wall thickness. 
Second, the claims and the specification do not provide any criticality of the claimed ranges and only arbitrarily recite the wall thickness is about 2 inches to about 11 inches which one of ordinary skill in the art would question the performance and functionality of the claimed cementitious pipe if the thickness would be less than 2 inches or more than 11 inches. Further, the claimed range is relatively large since 11 inches is a little over five times more than 2 inches. 
Therefore, the Appellant’s arguments that Wegert does not disclose a wall thickness as a result-effective variable was found unpersuasive and a lack of showing criticality of the wall thickness range was found to be arbitrary and unpersuasive for patentability.   
In response to Appellants arguments regarding claim 20, the Appellant argued based on generalized statements and has not presented any additional arguments. Therefore, the arguments to claim 20 was found unpersuasive.

Appellant Argues:
	“Furthermore, the Examiner uses Appellant’s own disclosure in its present specification (Paragraph [0096]) as a motivation to modify Wegert to have a thin-walled pipe. This also constitutes improper hindsight reconstruction as it is well-established that it is not proper to use Appellant’s own disclosure as the basis for the modification of the primary reference. Therefore, a prima facie case of obviousness has not been established. Appellant respectfully requests that the rejection be withdrawn.”
See Appeal Brief Pages 12-13

The Examiner respectfully disagree because the Office Action on page 8 item 17 cites paragraph [0096] to show that the specification does not provide criticality of the range and only arbitrarily discloses a range from about 2 inches to about 11 inches. The citations of [0096] and [0005] of item 17 of the Office Action was not used as a basis for the modification of Wegert and was used to compare the critical features of the Appellant’s invention to Wegert which was found to be pipe connections without integral end connections such as a bell and spigot connection. Since Wegert taught a pipe connection without integral end connections and the Appellant’s specification lacked persuasive evidence that the claimed range was critical, then Wegert met the critical feature of the claimed invention and it would have been obvious one of ordinary skill in the art to have modified the wall thickness of Wegert to have a range from about 2 inches to about 11 inches. 
Further, a prima facie case of obviousness has been established in the Office Action on pages 3-4 item 7 which was supported by the basis of routine optimization found in the MPEP 2144.05(II). 
Accordingly, the Appellant’s arguments misconstrued the Office Action on page 8 item 17 and are unpersuasive. 

35 U.S.C. § 103 Rejection over Wegert in view of DuraWrap

Appellant Argues:
“The Office Action rejects claims 14 and 16-18…Appellant respectfully traverses this rejection. For the reasons set forth above, pipe wall thickness is not recognized by the prior art of record as a result-effective variable that can be optimized through routine optimization…DuraWarp reference does nothing to cure the deficiency of Wegert…”
See Appeal Brief Page 13

The Examine respectfully disagrees with the Appellant’s arguments because the Appellant relied on the same reasoning and arguments in the Appeal Brief on pages 9-13.  
Therefore, the Examiner maintains the position provided above in the Examiner’s Answer on pages 3-7 which maintains the position that the Appellant’s arguments are unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM S. CHOI/Examiner, Art Unit 3679                                                                                                                                                                                                        
Conferees:
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.